DETAILED ACTION
Status of Claims
The amendment filed 09/23/2022 has been entered. Claims 34-53 remain pending. Claims 47-53 are new.
The previous 35 USC 112 rejections are withdrawn in view of the amended claims.
Applicant's arguments have been fully considered but they are not persuasive. The previous 35 USC 103 rejection is maintained and reiterated below. See Response to Arguments.
	
Claim Rejections - 35 USC § 103
Claims 34-37, 39-47, 49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 9,627,722) in view of Lai (CN 108682864).
Regarding claim 34 and 35, Fan teaches a positive temperature coefficient (PTC) film and positive electrode comprising:
a current collector 11;
a PTC film 12 (safety coating); and
an electroactive material layer 13 (Fig. 1).
The PTC film includes no less than about 50 wt.% inorganic PTC compound (inorganic filler) (col. 10, lines 40-41), a filler including PVdF (a fluorinated polyolefin polymer matrix) (col. 14, lines 59-60) in an amount no greater than about 50 wt.% (col. 14, lines 61-62), and no greater than about 5 wt.% conductive material (claim 10), which overlaps Applicant’s claimed range of 10-60 wt.%, 35-75 wt.%, and 5-25 wt.% for inorganic filler, polymer matrix, and conductive material, respectively. The positive active material is LiNieMnfCo1-e-fO2, where e and f are each independently range from about 0 to 0.95 (col. 22, lines 50-55). The current collector for the cathode is aluminum foil (col. 20, line 51-53). Figure 1 to Fan is provided below.

    PNG
    media_image1.png
    234
    562
    media_image1.png
    Greyscale

Fan does not teach the metal current collector is porous aluminum.
Lai, directed to a lithium battery current collector, teaches a porous aluminum foil with a material layer having an electrical resistance positive temperature effect (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a porous aluminum foil in order to have the material layer partially embedded in the pores of the metal foil and have high bonding strength (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited mass weights for the PTC film composition and the recited lithium nickel oxide stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 36 and 47, Fan teaches the conductive material is carbon black (col. 12, lines 47-53).
Regarding claim 37, Fan teaches barium titanate (col. 4, line 65), a metal oxide.
Regarding claim 39, Fan teaches the PTC film includes no less than about 50 wt.% barium titanate (inorganic filler), no greater than about 50 wt.% filler (polymer matrix), and no greater than about 5 wt.% conductive material (claim 10), which is significantly close to Applicant’s claimed range of 15-45 wt.%, 50-75 wt.%, and 5-20 wt.% for inorganic filler, polymer matrix, and conductive material, respectively. See MPEP 2144.05.
Regarding claims 40 and 51, Fan teaches the PTC film comprises no more than about 20 wt.% conductive material (col. 13, lines 4-8). If the PTC film comprises no more than about 50 wt.% polymer (col. 10, line 21-27), then the ratio would be at least about 2.5.
Regarding claim 41, Lai teaches the current collector has a thickness of 1-25 µm (para 0009), which overlaps Applicant’s claimed range of 4-16 µm. See MPEP 2144.05.
Regarding claims 42 and 52, based on the materials of construction, the recited elongation percentage would be present and Lai teaches a total thickness electrode thickness of 35 ± 2 µm (Example 1).
Regarding claim 43, Fan teaches a lithium ion battery (col. 1, lines 20-21).
Regarding claims 44 and 45, battery module and battery packs are commonly known in the art. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice.
Regarding claims 46 and 53, Fan teaches an electric vehicle (col. 1, lines 24-25).
Regarding claim 49, Fan teaches a particle size of about 1 nm to 1 µm (col. 5, line 48-58). See MPEP 2144.05.

Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 9,627,722) in view of Lai (CN 108682864), as applied to claim 38 above, in further view of Liao et al. (US 2019/0245182).
Regarding claim 48, Fan teaches barium titanate, but does not teach an organic filler from the list recited.
Liao, directed to a ceramic and polymer composite, teaches barium titanate and aluminum oxide, silicon dioxide, titanium dioxide, magnesium oxide, and zirconium dioxide (para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute one know inorganic filler for another used for the same.
Regarding claim 50, Fan is silent with respect to the surface area of the barium titanate.
Liao teaches ceramic material is with a surface area of 0.8 to 200 m2/g (para 0015), which is less than 500 m2/g.
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express teaching of a surface area for barium titanate. 

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues both Fan and Lai are silent on using high content (35-75 wt.%) fluorinated polyolefins or chlorinated polyolefins as the polymer matrix material; and PVdF is merely mentioned in a long list of examples of fillers covering a large quantity of possible materials. In response, it is respectfully submitted that Fan expressly teaches the filler (i.e., a fluorinated polyolefin) in an amount no greater than about 50 wt.% (col. 14, line 61-62), which overlaps Applicant’s claimed range of 35-75 wt.%. With respect to a large quantity of possible materials, Fan expressly states in certain embodiments, the filler is PVdF (col. 14, line 59-60). For these reasons, the prior art rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723